Citation Nr: 9920066	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-04 838	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.  

2.  Entitlement to service connection for tendonitis of the 
wrists.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from November 1986 to August 
1994.  This appeal arises from a January 1995 decision by the 
RO which, among other things, denied service connection for 
bilateral carpal tunnel syndrome and tendonitis of the 
wrists.  In April 1996, the RO awarded service connection for 
right carpal tunnel syndrome.  Accordingly, the issue on 
appeal with regard to carpal tunnel syndrome is as listed on 
the preceding page.  


FINDINGS OF FACT

1.  Left carpal tunnel syndrome was not manifest in service.

2.  There is no competent medical evidence to show that the 
veteran currently has left carpal tunnel syndrome that is due 
to disease or injury in service.  

3.  The only post-service medical diagnosis of tendonitis of 
the wrists was based upon an inaccurate report of the 
veteran's medical history.

4.  There is no competent medical evidence to show that the 
veteran currently has tendonitis of the wrists that is due to 
disease or injury in service.  





CONCLUSIONS OF LAW

1.  The claim of service connection for left carpal tunnel 
syndrome is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of service connection for tendonitis of the 
wrists is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Form DD-214 (Certificate of Release or 
Discharge from Active Duty) shows that her primary military 
specialty was operations journeyman in communications 
systems.  Service medical records show that she denied a 
history of swollen or painful joints and her upper 
extremities were normal on July 1986 entrance examination.  
In an April 1991 medical record, she was described as a 
right-handed telephone operator, complaining of right middle 
finger pain which became worse when she was bowling.  The 
assessment was a question of carpal tunnel syndrome.  In June 
1992, she was treated for right hand post-traumatic 
tendonitis after her right hand was caught in a car door.  In 
October and November 1992, the veteran complained of right 
middle finger pain associated with bowling.  The assessment 
was right middle finger tendonitis.  On April 1994 separation 
examination, the veteran denied a history of swollen or 
painful joints and her upper extremities were normal.  In 
July 1994, she complained of right wrist pain of one week's 
duration, not preceded by trauma.  The pain began after 
bowling and was mild to moderate with flexion.  On clinical 
evaluation of the right wrist, there was full range of 
motion, and no edema, ecchymosis, or deformity.  The 
examination was essentially normal, and the assessment as to 
the right wrist was mild tendonitis/overuse syndrome.  
Subsequently in July 1994, she requested a splint and the 
provisional diagnosis was early right carpal tunnel syndrome.  

On November 1994 VA orthopedic examination, the veteran 
complained of pain in both wrists, right greater than left.  
She reported having been told she had tendonitis in both 
wrists.  There was no swelling or deformity.  There was full 
range of motion.  The veteran indicated that wrist pain 
developed with repetitive actions such as using a toothbrush 
and lifting objects heavier than 20 pounds.  Cold and damp 
weather increased the severity of the pain.  The diagnosis 
was tendonitis of both wrists, and it was noted that the 
examination was negative.  

On November 1994 VA examination of the veteran's hands, 
thumbs and fingers, she was asymptomatic and the examiner 
reported that no disease was found.  

During January 1995 VA electrodiagnostic testing, including 
an electromyograph (EMG) study, the veteran complained of 
pain and numbness in both hands, of six month's duration, 
right greater than left.  She reported positive nocturnal 
paresthesia two nights a week.  Deep tendon reflexes were 
normal, and sensation was intact to light touch bilaterally.  
Tinel's and Spurling's signs were negative bilaterally.  The 
impression was carpal tunnel syndrome bilaterally, with 
predominantly motor involvement.  There was no evidence of 
radiculopathy or polyneuropathy.  

Records of VA medical treatment of the veteran, dating from 
January 1995 to October 1996, include a February 1995 
complaint of numbness in her right third finger, of three 
month's duration.  She stated that the symptoms spread to her 
right hand in one and one-half months, and she also 
complained of numbness in both hands.  The impression was 
bilateral carpal tunnel syndrome.  

In a June 1995 note, the RO requested additional medical 
evaluation to determine whether the veteran had bilateral 
carpal tunnel syndrome and/or tendonitis of the wrists.  

On July 1995 VA orthopedic examination, the veteran gave a 
history of right middle finger tendonitis during service.  
She was treated with a splint and Motrin.  Her symptoms 
returned in 1994 and she received the same treatment.  She 
added that, during this time, her right wrist began to bother 
her and she was fitted with a night splint and obtained some 
relief with Motrin.  Following separation from service, she 
began working at Wal-Mart, stocking shelves.  She developed 
pain and numbness in both wrists and hands.  She reported 
these symptoms and was assigned to another job, which chiefly 
involved answering the telephone.  Her symptoms subsequently 
diminished, but were still present.  Examination of her hands 
showed no abnormalities.  She did not have tenderness on 
palpation or percussion over the ulnar or median nerves at 
the wrist.  Positioning of the wrist in dorsiflexion or 
planta flexion did not produce symptoms.  There was no 
atrophy in the intrinsic muscles of the hand.  Normal warmth 
and color were present.  The veteran was able to fully open 
and close her hand and fingers without difficulty, and she 
had full range of wrist motion without any complaints.  X-
rays during the previous year and during the examination were 
normal.  The examiner concluded that, although the January 
1995 VA EMG study suggested carpal tunnel syndrome, there 
really was no clinical support for such diagnosis, other than 
the veteran's rather vague symptoms.  The symptoms of pain 
and numbness throughout the hand suggested a more likely 
diagnosis of nerve compression arising more proximally, for 
example, in the cervical spine.  However, x-rays of the 
cervical spine were normal.  The examiner indicated that EMG 
study results tended to be reported as positive for 
abnormality, but opined that the clinical findings did not 
support a diagnosis of nerve root compression, either at the 
neck or the wrist.  

On September 1995 VA neurological examination, the veteran 
gave a history of right middle finger tendonitis and she 
complained of numbness and pain in her hand and arm.  The 
examiner described the EMG study performed in January 1995.  
Terminal latency motor conduction was 4.2 on the right and 
3.8 on the left.  Ulnar nerve conduction was 2.3 on the right 
and 2.1 on the left.  Sensory latency palmar stimulation of 
both median nerves was 1.8 milliseconds; which was 
characterized as within normal limits.  The examiner also 
reported the results of an August 1995 EMG study.  Terminal 
latency motor conduction of the right side median nerve was 
4.8 and 4.3 on the left.  The right side finding was 
described as prolonged and the examiner noted that the normal 
range was up to 4.3.  Terminal latency of both ulnar nerves 
was 2.5.  Sensory latency palmar stimulation on the side 
median nerve was 1.7 on the right side and 2.0 on the left.  
Both readings were considered within normal limits.  Sensory 
latency of both ulnar nerves at the palmar stimulation was 
1.9 on the right side and 2.0 on the left.  Both readings 
were considered within normal limits.  The examiner indicated 
that the only abnormal finding was the terminal latency motor 
conduction of the right median nerve.  The veteran reported 
that the hand numbness was not as severe at the time of the 
examination, her primary symptom was pain.  There was no 
evidence of muscle atrophy and percussion of the median nerve 
at the wrist did not definitely reveal evidence of Tinel's 
sign.  Muscle stretch reflex was symmetrical on both sides 
and there was no foraminal sign.  The impression was 
electrophysiological evidence of mild right carpal tunnel 
syndrome.  

At a hearing in November 1995, the veteran testified that she 
had been employed full-time at Wal-Mart, but she had neither 
stocked shelves nor worked as a cashier after March 1995.  
She had sometimes experienced problems holding items.  The 
store used a scanner, and there was not a great deal of 
typing involved for cashiers.  In August 1995, she enrolled 
as a full-time university student, and she reported 
occasional difficulty with taking notes.  VA issued wrist 
braces, which she used mainly for driving and while in bed at 
night.  She testified that her problems began with tendonitis 
in her middle finger during service on two occasions.  She 
was told by a physician that the pain in her finger was 
making her wrist hurt.  

The veteran underwent right volar carpal ligament release 
outpatient surgery at the VA Medical Center in Wilkes-Barre, 
Pennsylvania in December 1995, and medical records associated 
with the surgery have been added to the claims folder.  These 
records do not contain a medical diagnosis of tendonitis of 
the wrists.  

In April 1996, the RO awarded service connection and assigned 
a noncompensable disability rating for right carpal tunnel 
syndrome.  This decision was based on service medical records 
concerning the right upper extremity and the September 1995 
VA neurological examination (which included a diagnosis of 
mild right carpal tunnel syndrome).  

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A person who 
submits a claim for benefits under a law administered by VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If she has not presented evidence of a well-
grounded claim, her appeal must fail as to that claim, and 
there is no duty to assist her further in the development of 
her claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims or Court) has 
held that laypersons are not competent to establish medical 
causation.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Left Carpal Tunnel Syndrome

The service medical records do not contain complaints, 
diagnoses, or treatment of left carpal tunnel syndrome.  
Examiners' impressions, on January 1995 VA EMG testing and in 
a February 1995 VA medical record, included bilateral carpal 
tunnel syndrome.  However, after the RO specifically 
requested medical clarification as to whether the veteran had 
bilateral carpal tunnel syndrome, a July 1995 VA orthopedic 
examination and a September 1995 VA neurological examination 
did not include diagnoses of left carpal tunnel syndrome.  

The Board of Veterans' Appeals (Board) assigns greater 
probative weight to the July 1995 VA orthopedic examination 
and the September 1995 VA neurological examination than to 
the January 1995 VA EMG study and the February 1995 
impression of bilateral carpal tunnel syndrome.  The July and 
September 1995 examination reports included far more detailed 
accounts of the veteran's pertinent medical history.  The 
July 1995 VA orthopedic examination included more 
comprehensive clinical testing, such as evaluation of range 
of motion and x-ray studies.  Both the July 1995 VA 
orthopedic examination and the September 1995 VA neurological 
examination discussed the January 1995 EMG test results.  The 
orthopedic examiner specifically concluded that, while the 
EMG test results suggested carpal tunnel syndrome, there was 
no clinical support for such diagnosis.  The VA neurological 
examiner opined that the clinical findings supported only a 
diagnosis of mild right carpal tunnel syndrome.  Therefore, 
the most recent, comprehensive medical examinations of the 
veteran do not include diagnoses of left carpal tunnel 
syndrome and the evidence supports a conclusion that prior, 
post-service assessments of bilateral carpal tunnel syndrome 
should be given less probative weight.  

Additionally, no medical evidence relates any left carpal 
disability to service, and, as a layperson, the veteran is 
not competent to furnish a medical opinion on the causation 
of such disability.  Layno, 6 Vet. App. 465.  Without a nexus 
between left carpal disability and service, a required 
element of well-groundedness set forth by the Court in Caluza 
is absent.  Therefore, the claim of service connection for 
left carpal tunnel syndrome is not well-grounded and is 
denied.  


Tendonitis of the Wrists

The only post-service medical diagnosis of tendonitis of the 
wrists is contained in a November 1994 VA orthopedic 
examination of the veteran.  The examination report does not 
reflect that the examiner reviewed the veteran's pertinent 
medical records in connection with the examination.  The only 
pertinent, medical history included in the examination report 
is an inaccurate history provided by the veteran, who 
reported having been told that she had tendonitis in both 
wrists.  In contrast to the report given by the veteran to 
the VA examiner in November 1994, the service medical records 
do not show any complaint, diagnosis, or treatment of her 
left wrist, and there is no indication from the veteran 
herself or the record that she obtained medical treatment for 
her left wrist between separation from service in August 1994 
and the November 1994 VA orthopedic examination.  The Court 
has held that, an opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Therefore, the Board concludes that the 
November 1994 VA orthopedic examination's diagnosis of 
tendonitis of the wrists lacks significant probative value.  

Subsequent VA medical evaluations of the veteran's upper 
extremities, conducted in an effort to determine whether she 
has tendonitis of the wrists, have not resulted in a current 
diagnosis of tendonitis of the wrists.  Additionally, no 
medical opinion (including the November 1994 VA orthopedic 
examination) relates the onset of post-service tendonitis of 
the wrists to the veteran's service, and the veteran cannot 
herself supply medical opinions.  Layno, 6 Vet. App. 465.  
Without such a nexus, a key element required to establish a 
well-grounded claim under Caluza is absent.  Accordingly, the 
claim of service connection for tendonitis of the wrists is 
not well-grounded and must be denied.  


ORDER

Entitlement to service connection for left carpal tunnel 
syndrome is denied.

Entitlement to service connection for tendonitis of the 
wrists is denied.  


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

